Citation Nr: 1028838	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-29 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Florida Clinical Practice from January 9, 
2008 through May 7, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1959 to July 
1961.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2008 decision in which the VAMC in Gainesville, Florida, 
denied payment of unauthorized medical expenses incurred at 
Florida Clinical Practice from January 9, 2008, to May 7, 2008.  
The Veteran filed a notice of disagreement (NOD) in August 2008, 
and the VAMC issued a statement of the case (SOC) in September 
2008.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran received medical treatment at Florida Clinical 
Practice from January 9, 2008 through May 7, 2008, which involved 
an initial consultation and several follow-up acupuncture 
treatments for back pain; such treatment was not authorized by VA 
in advance.

3.  The evidence does not show that the treatment was rendered in 
a medical emergency of such nature that a prudent layperson would 
reasonably expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical expenses 
incurred at a Florida Clinical practice from January 9, 2008 
through May 7, 2008 are not met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1001, 17.1002 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the VAMC).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2008 decision letter, the VAMC notified 
the appellant that payment had been denied for medical expenses 
because prior authorization had not approved and the care and 
services provided were not rendered in a medical emergency.  In a 
September 2008 post-adjudication letter, the VAMC provided the 
appellant with notice of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The September 2008 SOC provided the 
Veteran with the criteria for payment/reimbursement under the 
Millennium Healthcare and Benefits Act, pursuant to 38 U.S.C.A. § 
1725, including the definition of "emergency treatment", which 
was the basis for the VAMC's denial of the claim.  The September 
2008 SOC also explained that the medical services were not 
authorized in advance, and that certain protocols must be met for 
authorization of private medical care.

To the extent the above notice does not meet Peligrini's content 
of notice requirements or the VCAA's timing requirements, the 
Board finds that such defect does not constitute prejudicial 
error in this case because of evidence of actual knowledge on the 
part of the appellant.  In this regard, the appellant has argued 
that the care rendered was for a service-connected disability and 
that VA or other medical facilities were not available, that the 
appellant is now under the same care on an authorized fee basis.  
Hence, the appellant has demonstrated an awareness of the 
evidence necessary to substantiate a claim for reimbursement or 
payment of unauthorized medical expenses.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
error in content or timing of the notice was cured by actual 
knowledge on the part of the appellant, and was, thus, not 
prejudicial.  Id.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's private treatment 
records from Florida Clinical Practice, and the September 2008 
opinion of a chiropractor/physician advisor.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the appellant and his representative, on 
his behalf.  No further VAMC action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the VAMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which it might 
obtain such evidence, and the allocation of responsibilities 
between itself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Pertinent legal authority provides for the furnishing of care by 
VA hospitals, as well as reimbursement for private medical care 
when such is authorized by VA.  Generally, when VA facilities or 
other government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA facilities 
for care.

In this case, the Veteran seeks reimbursement for private medical 
care (i.e., acupuncture) not authorized in advance by VA.  In a 
September 2008 letter, the Veteran said that has since received 
authorization for acupuncture, but he admits that he did not 
request authorization prior to seeking treatment from January 
through May 2008.  He argues that several VA physicians and 
nurses recommended acupuncture to treat the pain associated with 
his service-connected back disability and agreed with his choice 
of an outside treatment provider.  The Board points out that the 
advice of a doctor to go to a non-VA facility is not the type of 
authorization contemplated by VA regulation (see 38 C.F.R. § 
17.54).  Rather, specific formalities must be complied with.  See 
Smith v. Derwinski, 2 Vet. App. 378, 378-379 (1992).  Although 
the Veteran argues that VA personnel should have assisted him, he 
admits, and the simple fact remains, that he did not follow 
protocol to obtain prior authorization.    

Nevertheless, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA 
may reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where:  (a) treatment was for (1) an 
adjudicated service-connected disability; (2) a nonservice-
connected disability associated with and held to be aggravating 
an adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a result 
of a service-connected disability; (4) for any illness, injury or 
dental disability in the case of a veteran who is participating 
in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and (c) 
VA or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical.  See 38 U.S.C.A. § 1728 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 17.52, 17.120 (2009).

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private hospital.  See 38 C.F.R. § 17.120 (2009); Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or 
payment of services not previously authorized will be made when 
such treatment was procured through private sources in preference 
to available Government facilities.  See 38 C.F.R. § 17.130 
(2009).

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24- month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002 (2009).

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

The Board points out that, during the pendency of this appeal, 
portions of the provisions of 38 U.S.C.A. § 1725 and § 1728 were 
amended.  See the Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, 
§ 402(a), 122 Stat. 4123 (2008).  Relevant to the instant case, 
the new law amends 38 U.S.C.A. § 1728 to provide the same 
definition of the term "emergency treatment" as in 38 U.S.C.A. 
§ 1725(f)(1).  The definition of emergency treatment, in 
pertinent part, means medical care or services rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health.  38 U.S.C.A. 
§ 1725(f)(1)(B).  The new law also amends 38 U.S.C.A. § 1725 to 
make the payment or reimbursement by VA of private treatment 
mandatory as opposed to discretionary, if all of the pertinent 
criteria outlined above are otherwise satisfied.  Specifically, 
the word "may" in both statutes was changed to "shall".

In this case, the Veteran is service-connected for a spine 
disability (60 percent disabling), neurosis (30 percent 
disabling), and an eye condition (0 percent disabling); he has a 
combined 90 percent disability rating.  The Board notes that the 
Veteran was involved in an August 2007 motor vehicle accident 
(MVA), and there is some argument in the record as to whether the 
acupuncture treatment was for the service-connected spine 
disability or some other back disability caused by the MVA (see 
the September 2008 letter from D.M., a chiropractor/physician 
advisor).  Regardless, as discussed further below, the criteria 
for reimbursement or payment of medical expenses are not met 
under either 38 U.S.C.A. § 1725 or §1728 because such services 
were not rendered in a medical emergency.

In this regard, even assuming, arguendo, that the acupuncture 
treatment was for the Veteran's service-connected spine 
disability and unrelated to the August 2007 MVA, the Veteran does 
not contend, and the evidence does not show, that such treatment 
was rendered in a medical emergency of such nature that a prudent 
layperson would reasonably expect that delay in seeking immediate 
medical attention would be hazardous to life or health.  See 38 
U.S.C.A. § 1725(f)(1)(B).  The Board stresses that the treatment 
rendered at Florida Clinical Practice involved an initial 
consultation in January 2008, followed by several acupuncture 
treatments over the course of 5 months.  There is absolutely no 
indication that such treatment was rendered in a medical 
emergency and it could not be reasonably argued that a prudent 
layperson would expect delay in seeking such treatment would have 
been hazardous to life or health.  The Veteran, himself, stated 
that he had had several discussions over a period a time with 
various VA doctor and nurses about the benefits of acupuncture, a 
fact which would belie any attempt to argue that such treatment 
was rendered in a medical emergency.  The purpose of these 
statutes is to provide payment or reimbursement for medical 
expenses incurred in emergency situations (or reasonably 
perceived emergency situations) where VA or government facilities 
are not feasibly available - not to provide payment for ongoing 
non-emergent care, such as acupuncture at a private facility.

Under these circumstances, the Board finds that the claim for 
payment of unauthorized medical expenses the Veteran incurred for 
treatment at Florida Family Practice from January 9, 2008 through 
May 7, 2008 must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Payment of unauthorized medical expenses the Veteran incurred for 
treatment at Florida Family Practice from January 9, 2008 through 
May 7, 2008 is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


